 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10         WILLIAM HORTON, JR.,
                                                              CASE NO. 3:20-cv-05138-BHS-JRC
11                              Petitioner,
                                                              ORDER TO SHOW CAUSE OR
12               v.                                           AMEND PETITION
13         JEFFREY A. UTTECHT,

14                              Respondent.

15

16           This habeas petition filed pursuant to 28 U.S.C. § 2254 has been referred to the

17   undersigned by the District Court. See Dkt. 1. Having screened the petition as authorized by the

18   Rules Governing Section 2254 Cases in the United States District Courts (“Section 2254 Rules”),

19   Rule 4, the undersigned notes deficiencies in the petition and declines to order respondent to file

20   an answer at this time. On or before April 3, 2020, petitioner shall file an amended petition for

21   habeas corpus on the Court’s form and correcting the deficiencies identified in this Order.

22   Failure to do so may result in the undersigned recommending dismissal without prejudice.

23   ///

24


     ORDER TO SHOW CAUSE OR AMEND PETITION - 1
 1                                               DISCUSSION

 2             A habeas petition must substantially follow the form attached to the Section 2254 Rules

 3   or required by the District’s local rules. See Section 2254 Rule 2(d); Local Civil Rule (“LCR”)

 4   100. Here, petitioner has not substantially followed the applicable habeas forms. His petition

 5   does not include certain information necessary for the Court to determine whether petitioner

 6   timely filed his petition with the Court and whether petitioner exhausted one of his grounds for

 7   review.

 8             28 U.S.C. § 2244(d)(1)(A) requires a prisoner to file a habeas petition within one year of

 9   “the date on which the [state court] judgment [of conviction] became final by the conclusion of

10   direct review or the expiration of the time for seeking such review[.]” This period is tolled

11   during the time a state court considers a properly filed application for post-conviction relief (28

12   U.S.C. § 2244(d)(2); Pace v. DiGulielmo, 544 U.S. 408, 410 (2005)).

13             Here, petitioner states that he was charged in October 2012 and that his conviction and

14   sentence were ultimately affirmed by the state supreme court at some point during 2017. See

15   Dkt. 1-1, at 2. Petitioner filed a personal restraint petition (“PRP”) to obtain collateral review of

16   his claims in state court on February 5, 2018; the state supreme court denied review on January

17   8, 2020. See Dkt. 1-1, at 2–3. This is not sufficient information for the Court to determine

18   whether petitioner timely filed his petition.

19             Further, petitioner does not address whether his second ground for review—insufficient

20   evidence of a “gang” aggravator—was raised in any of his state court filings. See Dkt. 1, at 7–9.

21   “[A] state prisoner must normally exhaust available state judicial remedies before a federal court

22   will entertain his petition for habeas corpus.” Picard v. Connor, 404 U.S. 270, 275 (1971).

23   “State prisoners must give the state courts one full opportunity to resolve any constitutional

24


     ORDER TO SHOW CAUSE OR AMEND PETITION - 2
 1   issues by invoking one complete round of the State’s established appellate review.” O’Sullivan

 2   v. Boerckel, 526 U.S. 838, 845 (1999).

 3          Without additional information, the Court is unable to ascertain whether petitioner has

 4   exhausted his grounds for the Court’s review.

 5          Therefore, on or before April 3, 2020, petitioner shall file an amended petition on an

 6   appropriate form for use in this District. The Court will not direct respondent to file an Answer

 7   until petitioner has corrected the deficiencies identified in this Order.

 8          Dated this 19th day of March, 2020.

 9

10

11                                                          A
                                                            J. Richard Creatura
12
                                                            United States Magistrate Judge
13

14

15

16

17

18

19

20

21

22

23

24


     ORDER TO SHOW CAUSE OR AMEND PETITION - 3
